DETAILED ACTION
This communication is in responsive to amendment for Application 16/674829 filed on 12/03/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-2, 5-6, 8, 10-13, 16-17 and 19-20 are presented for examination.	
		Claims 3-4, 7, 9, 14-15 and 18 were canceled. 

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 12/03/2020 regarding claim rejection under 35 USC § 103 with respect to Claims 1-2, 5-6, 8, 10-13, 16-17 and 19-20 are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8, 10-13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chunduru Venkata et al. (hereinafter Chunduru) US 2020/0244581 A1 in view of Ratnasingham US 2019/0245830 A1 and further in view of Davidson et al. (hereinafter Davidson) US 2009/0225762 A1. 
. 
a method (Fig. 4 and related paragraphs), comprising: 
capturing, by a process, a business transaction associated with an application (¶0064-¶0067 & Fig. 4; route management platform  process detects a transaction of an application where the process identify the application’s characteristic of first transaction); 
determining, by the process, one or more application- based policies associated with a type of the business transaction (¶0018-¶0022, ¶0064-¶0068 & Fig. 4; route management platform process determines based on the characteristics identified a priority for network traffic associated with the application. For example, based on the characteristic and/or detecting the first transaction “type of transaction,” the route management platform can determine that network traffic associated with the application is to be treated as critical application traffic (e.g., based on an SLA associated with the application).  The MPLS network can be configured to carry critical network traffic of applications (e.g., because the MPLS network provides greater performance (e.g., more security, more speed, more reliability, and/or the like) relative to the internet network).  Therefore, the route management platform can determine that network traffic associated with the application is to be routed through the MPLS router rather than through the internet router); 
determining, by the process, an application based priority for the business transaction based on the one or more application- based policies (¶0018-¶0022, ¶0064-¶0068 & Fig. 4; route management platform “process” based on the characteristic and/or detecting the first transaction “policy trigger,” the route 

Chunduru does not expressly teach obtaining, by the process in response to determining the application based priority an IP address associated with the application; mapping, by the process, the application based priority to corresponding network based priority different from the application based priority; and instructing, by the process, a network controller to apply the corresponding network-based priority to the IP address associated with the application, causing the network controller to configure a computer network to manage network traffic associated with the IP address according to the corresponding network-based priority.

obtaining, by the process in response to determining the application based priority an IP address associated with the application (Fig. 5 & ¶0074-¶0075; receiving a request to initialize an instance of an application & determines signature of the application “type” where the controller retrieves traffic rules “priority” from policy library 38. Then in ¶0076; Each network traffic rule may include at least one source, at least one destination, and a corresponding permission action for network traffic originating from the source and destined for the destination (e.g., block the traffic, allow the traffic, log the traffic, or report the traffic to an administrator)), 
and instructing, by the process, a network controller to apply the corresponding network-based priority to the IP address associated with the application (¶0076; SDN controller 32 transmits a message to firewall 35 that instructs firewall 35 to install the application firewall policy and apply the application firewall policy to network traffic for the instance of the application (508).  For example, SDN controller sends a NETCONF message to firewall 35, the message specifying an application signature and instructing firewall 35 to install the application firewall policy for the application corresponding to the application signature), causing the network controller to configure a computer network to manage network traffic associated with the IP address according to the corresponding network-based priority (¶0076; SDN controller 32 transmits a message to firewall 35 that instructs firewall 35 to install the application firewall policy and apply the application firewall policy to network traffic for the instance of the application (508).  For example, SDN controller sends a NETCONF message to firewall 35, the message specifying an application signature and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ratnasingham in to the system of Chunduru in order to instruct the system to install the application policy for application to network traffic for the instance of the application (abstract). Utilizing such teachings enable the system to apply the firewall policies to network traffic for the application (¶0004).

Chunduru in view of Ratnasingham do not expressly teach mapping, by the process, the application based priority to corresponding network based priority different from the application based priority despite that the limitation is suggested by Ratnasingham in ¶0046; If-Map server. However, Examiner cites to Davidson to support Ratnasingham incorporated into Chunduru. 
	Davidson teaches mapping, by the process, the application based priority to corresponding network based priority different from the application based priority (¶0043 & ¶0062; QoS module 223a on application policy controller 222a maps the requested QoS level to QoS metrics and then forwards the IP address and requested QoS metrics to network policy controller 212a.  QoS module 214a on network policy server 212a is configured to map the IP address and requested QoS metrics to specific lines, circuits and ports used by connections for devices 260a, 260b, and 260d.  QoS module 214a then determines the actual QoS metrics that are achievable for the devices 260a, 260b, and 260d.  In this way, QoS modules 214a-n 
and content-triggered QoS adjustments requested by organization network 274 for 
devices 260a-n.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Davidson into the system of Chunduru in view of Ratnasingham in order to apply rules which regulate the type and timing of dynamic QoS changes for a device based on the QoS of an organization network instead of the QoS for a user of the device (¶0031). Utilizing such teachings enable the system to adjusted the QoS provided to a user of device that meets the bandwidth and QoS requirements specified in the SLAs associated with the organization, not the end user of device using network policy controller and application policy controller functions (¶0031). 
 
	Regarding Claim 2, Chunduru in view of Ratnasingham & Davidson teaches the method as in claim 1, Chunduru further teaches wherein the network controller comprises a software- defined wide area network (SD-WAN) controller (Figs. 1A-D & ¶0011; edge router or data environment are SD-Wan. Also see Ratnasingham in ¶0076; SDN controller).

Regarding Claim 5, Chunduru in view of Ratnasingham & Davidson teaches the method as in claim 1, Chunduru further teaches further comprising: preventing duplicate 

Regarding Claim 6, Chunduru in view of Ratnasingham & Davidson teaches the method as in claim 1, Chunduru further teaches further comprising: determining an end to the business transaction (obvious from Fig. 4 and related paragraphs determines the end of a transaction once the system in step 440 determines the type of network to select); and instructing, in response to the end of the business transaction, the network controller to cease the application of the corresponding network-based priority to the network address associated with the application (obvious from Fig. 4 and related paragraphs once the system determines the type of network in step 440 the system select either first or second type where if the first type is selected then the second type is ceased to apply and vice versa. Also see Ratnasingham in ¶0076).

Regarding Claim 8, Chunduru in view of Ratnasingham & Davidson teaches the method as in claim 1, Chunduru further teaches further comprising: instructing the network controller to apply one or more pre-configured corresponding network-based policies to the network address (¶0018-¶0022; applying SLAs to traffic and also Fig. 4 steps 440-460. Note that network address is inherent from the plurality of types of network include at least two of: an MPLS network, a secure network, or a public 

Regarding Claim 11, Chunduru in view of Ratnasingham & Davidson teaches the method as in claim 1, Chunduru further teaches further comprising: monitoring the application through one or more user application monitoring agents (¶0016; an agent, associated with the application, on the data transaction server can be configured to request the route management platform to determine a path for the network traffic based on receiving information associated with the first transaction.  Additionally, or alternatively, a similar API call can be received from the web server and/or the user device).

	Claims 12-13, 16-17 and 19-20 are substantially similar to the above claims, thus the same rationale applies. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chunduru in view of Ratnasingham & Davidson and further in view of Armolavicius et al. (hereinafter Armolavicius) US 2016/0182329 A1. 

Regarding Claim 10, Chunduru in view of Ratnasingham & Davidson teaches the method as in claim 1, but they do not expressly teach further comprising: creating the corresponding network-based priority by converting one or more criteria of the one or more application-based policies into one or more numeric network metrics for the corresponding network-based priority.
Armolavicius teaches further comprising: creating the corresponding network-based priority by converting one or more criteria of the one or more application-based policies into one or more numeric network metrics for the corresponding network-based priority (¶0006 & ¶0073; creating new policy “updated policy” and triggers based on metrics and other criteria).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Armolavicius into the system of Chunduru in view of Bhattacharjee in order to monitor a state of the network (¶0007). Utilizing such teachings enable the system to filter resources based policy, performing cost/benefit tradeoffs and related complexity analysis, formulating optimization algorithm termination criteria, and formulating optimization triggers (¶0020). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455